Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 12, 20, 29, 35, 42, 50-52, 56, 60, 61, 63 and 76-78 are pending in this application.
Election/Restrictions
Applicant’s election of TL-VI as Targeting Ligand in the reply filed on May 21, 2022 is acknowledged. Applicants elected a genus and not a species as required. The Examiner has used his discretion to search examine the elected genus. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	The search was expanded to embrace the compound of formula (X) according to claim 1, wherein the Targeting Ligand is TL-V1 along with the full scope of the remaining variables. Claims 12, 20, 29, 35 and 61 along with subject matter not falling within this genus is withdrawn from consideration as being drawn to non-elected subject matter.
Improper Markush Rejection
	Claims 1, 50-52, 56, 60, 61, 63 and 76-78 are rejected under a judicially created doctrine as being drawn to an improper Markush group, that is, the claims lack unity of invention. The variables “Targeting Ligand,” “Linker” and “Degron” are defined in such a way that they keep changing the core of the compound that determines the classification. By changing these values, several patentably distinct and independent compounds are claimed. In order to have unity of invention the compounds must have “a community of chemical or physical characteristics” which justify their inclusion in a common group, and that such inclusion is not repugnant to principles of scientific classification” In re JONES (CCPA) 74 USPQ 149 (see footnote 2). The structural formula (X) does not have a significant structural feature that is shared by all of its alternatives which is inventive. In fact, the structure does not have anything in common. 
	Limiting the claims to group indicated above as having been searches would overcome this rejection.
Allowable Subject Matter
Claim 42 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCK KIFLE whose telephone number is (571)272-0668.  The examiner can normally be reached on 8 AM - 6 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




June 3, 2022
/BRUCK KIFLE/Primary Examiner, Art Unit 1624